           Case 1:19-cv-05508-VSB Document 43 Filed 03/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

DENVER MCFADDEN,
                                                                            NOTICE OF APPEARANCE
                                                             Plaintiff,
                                                                            19-CV-5508 (VSB)
                              -against-

THE CITY OF NEW YORK, et al.,

                                                         Defendants.

------------------------------------------------------------------------x

                 PLEASE TAKE NOTICE that Mostafa Khairy hereby appears as counsel of
record on behalf of James E. Johnson, Corporation Counsel of the City of New York, attorney
for defendant City of New York. All papers and Electronic Case Filing notifications in this
matter should henceforth be served on Mostafa Khairy at the address listed below. I certify that I
am admitted to practice before this Court.

Dated: New York, New York
       March 31, 2020

                                                              JAMES E. JOHNSON
                                                              Corporation Counsel of the City of New York
                                                              Attorney for Defendant City of New York
                                                              100 Church Street, Room 3-208
                                                              New York, NY 10007
                                                              (212) 356-2105

                                                              By:      Mostafa Khairy /s/
                                                                       Mostafa Khairy
                                                                       Assistant Corporation Counsel
                                                                       Special Federal Litigation Division

cc:     BY ECF
        Denver McFadden #79286-054
        Plaintiff Pro Se
        Federal Correctional Institution Ashland
        P.O. Box 6001
        Ashland, KY 41105
